Citation Nr: 9920397	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin rash, due to 
exposure to herbicides.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

During a February 1999 hearing before the undersigned, the 
veteran withdrew his appeal for entitlement to service 
connection for malaria.  Accordingly, the Board will only 
address the issues listed on the cover page of this decision.


REMAND

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case (SOC) will be presumed to be the same 
as the date of the statement of the case and the date of 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302 (1998).

In this case, in April 1997 the RO denied service connection 
for a skin rash due to herbicide exposure.  The RO notified 
the veteran of this decision in a letter dated April 15, 
1997.  The RO received the veteran's notice of disagreement 
(NOD) in January 1998.  The RO issued the veteran an SOC on 
February 24, 1998.  The letter accompanying the SOC explained 
that if the RO had not received a reply from the veteran 
within 60 days his case would be closed.  A copy of the 
letter was sent to the veteran's representative.  Thereafter, 
however, the veteran failed to file a substantive appeal 
within 60 days of the issuance of the statement of the case 
with respect to the issue of entitlement to service 
connection for a skin rash due to exposure to herbicides.   

When a veteran fails to file a timely substantive appeal, he 
is statutorily barred from appealing the RO decision.  38 
U.S.C.A. § 7105 (West 1991).  However, whether a NOD or 
Substantive Appeal has been timely filed is an appealable 
issue, and the claimant must be afforded an opportunity to 
present argument on the question of timeliness.  Marsh v. 
West, 11 Vet. App. 469, 471-72 (1998).  Hence, the Board 
assumes jurisdiction over the question whether the appellant 
filed a timely substantive appeal to the denial of service 
connection for a skin disorder.  Hence, in light of Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993), the question of 
timeliness is remanded for initial consideration by the RO.

With respect to the timely appealed claim of entitlement to 
service connection for a psychiatric disorder the veteran 
argues that he developed a psychiatric disability, regardless 
of how it is classified or categorized, during his 
performance of active service.  In this respect, it is well 
to note that service medical records from July 1967, show 
that a Medical Evaluation Board determined that the veteran 
was medically unfit for duty due to schizophrenic reaction 
that developed during service.  

Recent VA examination reports, however, are conflicting with 
respect to a current diagnosis.  In March 1997, a VA examiner 
diagnosed the veteran with moderate to severe major 
depression with psychotic features.  The examiner concluded, 
based on a review of the veteran's claims file and symptoms, 
that the veteran did not have a schizophrenia at the time he 
was hospitalized during service.

According to a January 1998 VA Medical Center report, less 
than a year later, the veteran was hospitalized for a week.  
The same VA physician, who examined the veteran in March 
1997, diagnosed the veteran with post traumatic stress 
disorder and chronic paranoid schizophrenia.  This finding is 
confusing because the examiner did not explain his March 1997 
opinion that the veteran had major depression and not 
schizophrenia.  Moreover, it appears that the claims file was 
not available during the January 1998 hospitalization, and 
that the examiner did not recall examining the veteran 
before.  

In March 1998, a different VA examiner diagnosed the veteran 
with post traumatic stress disorder and a major depressive 
episode with psychotic features.  Although this examiner 
mentioned the conflicting diagnoses made in March 1997 and 
January 1998, he did not address whether any current 
psychiatric disorder was related to the disorder diagnosed 
inservice as a schizophrenic reaction.

To resolve the conflict in diagnoses and to provide more data 
regarding whether any current psychiatric disorder had its 
origin in service, it is the judgment of the Board that the 
proper diagnosis must be determined prior to a decision on 
the merits.  

Accordingly, the Board finds that further development of the 
evidence is essential for a proper appellate decision and 
REMANDS the matter to the RO for the following action:

1.  The RO should make a formal rating 
determination as to the issue of 
timeliness of a Substantive Appeal on the 
issue of whether service connection is 
warranted a skin rash due to herbicide 
exposure.  The claimant should then be 
notified of that determination.

2.  If the appellant files a NOD to the 
above determination, he and his 
representative should be provided a SOC, 
and offered an opportunity to submit 
evidence and argument in regard to the 
those issues, to include whether a 
Substantive Appeal was timely filed.

3.  The RO should also contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for any psychiatric 
disability since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified that have not been previously 
secured.  If any records listed by the 
veteran are unavailable, the reason 
should be included in the claims folder.  
In any event, the RO must insure that all 
recent VA treatment records, which are 
presumptively in the RO's possession, are 
associated with the primary claims 
folder.

4.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
psychiatrists.  Prior to the examination, 
the examiners must review the claims 
folder and a copy of this REMAND.  The 
examination is to be conducted in 
accordance with the diagnostic procedures 
outlined in the fourth edition of the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV).  All 
appropriate studies are to be performed.  
The examiners should determine the nature 
and etiology of any psychiatric 
disability found to be present.  
Conflicting diagnoses must be reconciled. 
The examiners must review the claims 
folder, especially the service medical 
records, in conjunction with the 
examinations and provide opinions, with 
complete rationale, as to whether it is 
at least as likely as not that any 
currently manifested psychiatric 
disability is related to the veteran's 
active duty service.  Further, they 
should opine whether the inservice 
diagnosis of schizophrenic reaction 
represented a prodromal sign of any 
currently diagnosed acquired psychiatric 
disorder.  Any and all opinions expressed 
must be accompanied by a complete 
rationale. 

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
other development is incomplete, 
including if the requested examination 
does not include all opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

If the benefits sought is denied, then the appellant and his 
representative should be provided an appropriate supplemental 
statement of the case (SSOC), and given an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review if otherwise in order.  
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate

conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

